IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                   October 18, 2007
                                 No. 06-30918
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

ERRICK JERMAINE ARCENEAUX

                                             Plaintiff-Appellant

v.

MARIANA LEGER; UNKNOWN CHEUZLIER, RN; MICHAEL VINCENT;
CLIDE SPAIN; TROY MAYERS, also known as Ronald Mayors; UNKNOWN
CHILDS, Lieutenant; J OSBORNE, Sargeant; HUNT TACT TEAM; JULIAN
MCCOY; ISIAH GEORGE; WARREN DUGAS; MARVIN HARTLEY

                                             Defendants-Appellees


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:03-CV-308


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Errick Jermaine Arceneaux, prisoner # 376350, alleged under 42 U.S.C.
§ 1983 that prison officials used excessive force and fractured his wrist during
a cell-entry. He also alleged that prison officials were deliberately indifferent to
his medical needs.     Arceneaux appeals the district court’s judgment that
dismissed his deliberate indifference claims and granted summary judgment on

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-30918

his excessive force claims. We review the dismissal of Arceneaux’s complaint
and the grant of summary judgment de novo. See In re Katrina Canal Breaches
Litigation, 495 F.3d 191, 205 (5th Cir. 2007); Whittaker v. BellSouth Telecomms.,
Inc., 206 F.3d 532, 534 (5th Cir. 2000)
      Prison officials violate the constitutional prohibition against cruel and
unusual punishment when they demonstrate deliberate indifference to a
prisoner’s serious medical needs, constituting an unnecessary and wanton
infliction of pain. Wilson v. Seiter, 501 U.S. 294, 297 (1991). Unsuccessful
medical treatment, acts of negligence, neglect, or medical malpractice are
insufficient to give rise to a § 1983 cause of action. Varnado v. Lynaugh, 920
F.2d 320, 321 (5th Cir. 1991).
      Arceneaux’s deliberate indifference allegations were not ignored; prison
officials provided evaluation of his medical complaints in the prison infirmary
and later in the hospital.       Although the wrist fracture was not initially
diagnosed, the fracture was not objectively obvious, and Arceneaux conceded in
his complaint that upon initial evaluation, he told prison personnel that he
would be all right. The failure by the defendants to detect the fracture may
constitute negligence or malpractice, but such conduct does not amount to a
constitutional violations under § 1983. See Flores v. City of Palacios, 381 F.3d
391, 393-94 (2004); Varnado, 920 F.2d at 321. Accordingly, the district court did
not err in dismissing Arceneaux’s deliberate indifference claims.
      Arceneaux’s claims that he did not cause a disturbance while in his cell;
he did not refuse orders given to him by prison officials; the use of chemical
spray was unjustified; the cell-entry was unprovoked; and that the disciplinary
reports were fabricated are barred by Edwards v. Balisok, 520 U.S. 641, 648-89
(1997) (applying Heck v. Humphrey, 512 U.S. 477, 487 (1994) to prison
disciplinary proceedings). Arceneaux’s claims necessarily imply the invalidity
of his disciplinary convictions, and he has not shown that the disciplinary



                                          2
                                  No. 06-30918

convictions were reversed or expunged. Accordingly, the district court did not
err in holding that Heck barred these claims.
      Finally, Arceneaux argues that the district court erred in determining that
the prison officials did not use excessive force during the forced cell-entry.
Summary judgment is appropriate if the evidence shows that “there is no
genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law.” FED. R. CIV. P. 56(c). The evidence must be
viewed in the light most favorable to the nonmoving party. Whittaker, 206 F.3d
at 534. The core judicial inquiry in determining whether prison officials used
excessive physical force is “whether force was applied in a good-faith effort to
maintain or restore discipline, or maliciously or sadistically cause harm.”
Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).
      Competent summary judgment evidence established that the force used
by the prison officials was necessary in order to maintain order and restore
discipline. In addition, the medical evidence relative to Arceneaux’s wrist injury
does not support a finding that the defendants used malicious and sadistic force
to cause harm to Arceneaux. See Hudson v. McMillian, 503 U.S. at 6-7.
      AFFIRMED.




                                        3